DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on April 15, 2022 and July 7, 2022 have been carefully considered.  Claims 15-20 are withdrawn from consideration.  Claims 21-29 are new.  Claims 1-14 and 21-29 are under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, the relationship between “the at least one lance” (at line 4) and the “at least two lances” previously set forth in claim 21 (at line 6) is unclear.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Markunas et al. (US 6,552,295) in view of Adams (US 5,370,268) and Wright (US 4,961,440).
	Regarding claim 21, Markunas et al. discloses an apparatus (see FIG. 3; column 7, line 25, to column 8, line 42) for the treatment of waste (i.e., hazardous wastes, e.g., nerve gas agents, dioxin, furan, polychlorinated biphenyls; see column 8, lines 32-37), comprising:
an autoclave (i.e., a containment chamber 1) comprising at least one heater (i.e., a heating mechanism 11);
a container (i.e., a storage container 14, e.g., a 55 gallon drum) disposed within the autoclave, wherein the container 14 comprises at least one container wall that forms a container cavity, wherein the waste is disposed within the container cavity; and
a lance (i.e., a penetration device 12 comprising a piercing tube 17 with a pointed end) movably disposed in an aperture that traverses the autoclave (i.e., in an aperture located at the upper wall 10 of the containment chamber 1).
Markunas et al. (at column 8, lines 8-13) discloses, 
“… The penetration device 12 includes a penetrator actuator 15 for translating a tapered flange 16 and a piercing tube 17 with hole perforations along the length of the piercing tube. The penetration device 12 is designed but not limited to interface to a lid of a standard 55 gallon drum 14 using the tapered flange 16.” (with emphasis added).
From the description in Markunas et al., it is not clear as to whether the lance 17 is also configured to “create one or more piercings that pierces the at least one container wall” (i.e., a piercing that pierces said lid of the standard 55 gallon drum 14). 
	Adams discloses an apparatus (see FIG. 1-17) comprising:
a container (i.e., a drum 7 closed by a drum top 67 and containing a hazardous waste, e.g., a fifty gallon drum; see column 4, lines 23-32), wherein the container comprises at least one container wall that forms a container cavity, wherein the waste is disposed within the container cavity; and
a lance (i.e., a punch head 45 comprising a punch body 47 and a punch point 49; see, e.g., FIG. 4, 6A-E) configured to create a piercing that pierces the at least one container wall (i.e., “… extension of piston rod 29 pushes punch point 49 and punch body 47 down through the top of drum 7 (FIG. 11) creating a hole in the drum top,” see column 7, lines 6-10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lance 17 to pierce the at least one container wall (i.e., the lid of the container) in the apparatus of Markunas et al. because the container, which holds hazardous wastes and may be under pressure, could then be remotely opened while it is inside the autoclave by puncturing the at least one container wall with the lance, thereby reducing the risk of death and injury to an operator and reducing the possibility of spreading hazardous wastes into the environment, as suggested by Adams (see column 1, lines 10-29; column 1, line 64, to column 2, line 3).
The combination of Markunas et al. and Adams, however, fails to further disclose “at least two lances movably disposed in at least two apertures that traverse the autoclave”.
	Wright discloses an apparatus (see FIG. 1-3) comprising a containment chamber (i.e., an elongate chamber 11 which can be closed to prevent operator exposure to chemicals; see column 1, line 65, to column 2, line 2); a container 33 disposed within the containment chamber, wherein the container 33 comprises at least one container wall that forms a container cavity, and wherein a chemical is disposed within the container cavity; and, specifically, at least two lances (i.e., a plurality of wash pipes 23 with pointed tips 28; see FIG. 1) movably disposed in at least two apertures that traverse a wall of the containment chamber, wherein the at least two lances 23 are configured to create one or more piercings that pierces the at least one container wall (see column 2, lines 36-27; see FIG. 2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further configure the modified apparatus of Markunas et al. to comprise at least two lances movably disposed in at least two apertures that traverse the autoclave because the apparatus could then be used to process multiple containers at the same time, as suggested by Wright, and furthermore, the duplication of parts to predictably produce a multiplied effect was held to be obvious.  See MPEP § 2144.04. VI. B.
Regarding claim 22, Markunas et al. (see FIG. 2-3) further discloses an off-gas treatment system (i.e., a plasma furnace 3, see column 7, lines 1-24) that receives off-gas (i.e., a pre-processed gas supplied by an effluent pipe 13) from the container 14 after the waste is exposed to heat generated by the at least one heater 11 of the autoclave 1 and processes the off-gas (i.e., “An rf power supply (not shown in FIG. 2) including an rf applicator 7 produces a plasma-forming magnetic field of sufficient inductive energy in the plasma-forming region 6 such that hazardous waste reactants during transit through the plasma-forming region are completely dissociated,” see column 7, lines 14-19).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Markunas et al. (US 6,552,295) in view of Adams (US 5,370,268) and Wright (US 4,961,440), as applied to claim 21 above, and further in view of Mason (US 2004/0024279).
Markunas et al. discloses that the apparatus processes the waste in the container 14 by exposing the waste to heat generated by the at least one heater 11 of the autoclave 1 (see column 7, lines 40-43). Markunas et al. also discloses that the lance 17 comprises a plurality of ports (i.e., “a piercing tube 17 with hole perforations along the length of the piercing tube,” see column 8, lines 10-11; see FIG. 3, which illustrates five hole perforations) configured to exhaust material from the container while the tip of the at least one lance 17 penetrates the waste (see column 8, lines 5-8).  Markunas et al., however, fails to disclose that the lance 17 is configured to introduce at least one reagent into the waste.
Adams discloses that the lance (i.e., punch head 45, 45a, 45b, 45c, 45e; see FIG. 4, 6A-C, E) comprises one or more ports that may be configured to exhaust material from the container 7 (i.e., via an inlet 55 connected to an exhaust bore 53, FIG. 4; via an inlet 55a connected to an exhaust bore 53a, FIG. 6A; alternatively, via multiple inlets respectively connected to multiple exhaust bores 53b,53c,53e, FIG. 6B-C, E; see column 5, lines 18-20; column 5, lines 47-64; see column 7, lines 31-36).  Adams also discloses that the lance 45 may be used to introduce at least one reagent into the waste (i.e., “… hose 60 may be used to introduce neutralizing agents (i.e., acids or bases if the contents are basic or acidic), gelling agents to solidify the contents, or other agents to treat the contents of the drum in a desired manner, see column 7, lines 36-40; also, “The dual bore heads also allow for one bore to be connected to an injector which will introduce neutralizing agents, solidifying agents, etc. into the drum,” see column 7, lines 54-63).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further modify at least one lance in the modified apparatus of Markunas et al. to introduce at least one reagent into the waste in the container because such modification would enable the introduction of treating agents, such as neutralizing agents (e.g., acids or bases), gelling agents, or other agents, into the container to treat the waste in a desired manner when necessary, depending on the type of waste, as taught by Adams.
The combination of Markunas et al. and Adams fails disclose or adequately suggest the further provision of a product handling system that processes the waste after the waste has been exposed to heat generated by the at least one heater of the autoclave and at least one reagent introduced to the waste through the at least one lance.
Mason discloses an apparatus for the treatment of waste (see FIG. 1-2; paragraphs [0035]-[0044]) comprising: an autoclave (i.e., a pyrolyzer 10 comprising an outer pressure containment vessel 22 and an inner sleeve 20 defining a pyrolysis chamber 16) comprising at least one heater (i.e., an indirect heat source such as electrical heaters 40); and a container (i.e., a drum 24 of waste) disposed within the autoclave, wherein the container 24 comprises at least one container wall that forms a container cavity, and a waste disposed within the container cavity; wherein the at least one heater 40 of the autoclave generates heat that is absorbed by the waste in the container 24 to volatilize the waste (see paragraphs [0045]-[0047]), and off-gases from the waste are discharged from the autoclave and sent to an off-gas system 80 for further processing (see paragraph [0048]).  Specifically, Mason further discloses a product handling system that processes the waste after the waste has been processed in the autoclave (i.e., an outlet 18 including a drum transfer mechanism 56 to move drums 24 from the pyrolysis chamber 16 into the airlocked outlet 18 for compaction by a compactor 64; see FIG. 2, paragraphs [0041],[0044]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Markunas et al. to comprise a product handing system because the product handling system would enable the compaction of the containers so that they are of a size convenient for transport and storage, as taught by Mason (see paragraph [0044]).
Response to Arguments
Applicant’s arguments filed on April 15, 2022 have been fully considered.
Applicant’s arguments with respect to the rejection of claims 1-9, 11, and 14 under 35 U.S.C. 103 as being unpatentable over Markunas et al. (US 6,552,295) in view of Adams (US 5,370,268) are considered persuasive (see page 10, last paragraph, to page 12, second paragraph).  Therefore, the previous rejections under 35 U.S.C. 103 have been withdrawn.  
Applicant’s arguments with respect to new claims 24-29 are considered persuasive (see page 13, second paragraph, to page 14, second paragraph).
Allowable Subject Matter
Claims 1-14 and 24-29 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774